Back to Form 8-K Exhibit 10.1 Healthease Health Plan of Florida, Inc.Medicaid Reform HMO Contract AHCA CONTRACT NO. FAR001 AMENDMENT NO. 3 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE HEALTH PLAN OF FLORIDA, INC., hereinafter referred to as the "Vendor", is hereby amended as follows: 1. Standard Contract, Section II, Item A, Contract Amount, the first sentence is hereby revised to now read as follows: To pay for contracted services according to the conditions of Attachment I in an amount not to exceed $399,853,991.00 (an increase of $19,187,570.00), subject to availability of funds. 2. Attachment I, Section C, Method of Payment, Item 1, General, the first paragraph is hereby revised to now read as follows: Notwithstanding the payment amounts which may be computed with the rate tables specified in Tables 2 thru 6, the sum of total capitation payments under this Contract shall not exceed the total Contract amount of $399,853,991.00 (an increase of $19,187,570.00). 3. Attachment I, Exhibit 2, Enrollment Levels, is hereby deleted in its entirety and replaced with Exhibit 2-A, Revised Enrollment Levels, attached hereto and made a part of the Contract.All references in the Contract to Exhibit 2, Enrollment Levels, shall hereinafter refer to Exhibit 2-A, Revised Enrollment Levels. All provisions in the Contract and any attachments thereto in conflict with this Amendment shall be and are hereby changed to conform with this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed at the level specified in the Contract. This Amendment and all its attachments are hereby made a part of the Contract. This Amendment cannot be executed unless all previous amendments to this Contract have been fully executed. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Amendment No. 3, Page1of 2 Healthease Health Plan of Florida, Inc.Medicaid Reform HMO Contract IN WITNESS WHEREOF, the parties hereto have caused this three (3) page amendment (which includes all attachments hereto) to be executed by their officials thereunto duly authorized. HEALTHEASE HEALTH PLAN OF FLORIDA, INC. STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNEDBY: /s/ Todd S. Farha SIGNED BY:/s/Andrew Agwunobi NAME:Todd S. Farha NAME:Andrew C. Agwunobi, M.D. TITLE:President and CEO TITLE:Secretary DATE:5/29/2007 DATE:5/31/2007 List of Attachments/Exhibits included as part of this Amendment: SpecifyType Letter/ Number Description Exhibit 2-A Revised Enrollment Levels (1 Page) REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Amendment No. 3, Page2of 2 HEALTHEASE OF FLORIDA EXHIBIT 2-A REVISED ENROLLMENT LEVELS TABLE 1 (Duval – Area 4, Broward – Area 10) Agency Area 04 Eligibility Category/ Population County Health Plan Provider Number Plan Type (Comp or Comp & Catastrophic) Maximum Enrollment Level TANF Duval Comprehensive & Catastrophic 55,000 SSI Duval Comprehensive & Catastrophic HIV/AIDS Children with Chronic Conditions Agency Area 10 Eligibility Category/ Population County Health Plan Provider Number Plan Type (Comp or Comp & Catastrophic) Maximum Enrollment Level TANF Broward Comprehensive & Catastrophic 20,000 SSI Broward Comprehensive & Catastrophic HIV/AIDS Children with Chronic Conditions REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Exhibit 2-A, Page 1 of 1
